Citation Nr: 0304408	
Decision Date: 03/11/03    Archive Date: 03/18/03

DOCKET NO.  92-07 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a compensable disability evaluation for 
lumbar spine degenerative arthritis.

2.  Entitlement to a total rating for compensation on the 
basis of individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Thomas P. O'Reilly, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and Dr. Arthur O'Shea





ATTORNEY FOR THE BOARD

W. Sampson, Counsel


INTRODUCTION

The veteran had active service from January 1955 to January 
1958.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from August 1990 and November 1999 rating 
decisions.  In August 1990, the Boston, Massachusetts, 
Department of Veterans Affairs (VA) Regional Office (RO), 
denied a total rating for compensation purposes based on 
individual unemployability.  

The Board remanded the case a number of times for additional 
development.  In February 1993, the issues on appeal were 
expanded to include service connection for a back disability.  
In May 1999, the Board granted service connection for 
aggravation of the veteran's nonservice-connected lumbar 
spine degenerative arthritis by his service-connected foot 
disabilities (pes planus, hammertoes, and hallux valgus with 
callosities).  The appellant was to be compensated only for 
the degree of disability over and above the degree of 
disability existing prior to the aggravation.  See Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (A veteran may be 
compensated for an increase in a nonservice-connected 
disability which is the proximate cause of a service-
connected disability).  

In November 1999, the RO in St. Petersburg, Florida, 
implemented the Board's decision establishing service 
connection for lumbar spine degenerative arthritis, 
aggravated by service-connected bilateral pes planus, and 
assigned a noncompensable rating.  

A personal hearing was conducted before a Member of the Board 
who is no longer employed by the Board, in October 1992.  The 
veteran was informed of this fact and given the opportunity 
for another hearing before a different Member of the Board.  
He declined.


FINDINGS OF FACT

1.  The veteran's lumbar spine degenerative arthritis, both 
before and after aggravation by his service-connected foot 
disability, is manifested by limitation of motion that is not 
more than moderate with complaints of pain and discomfort; 
but without significant evidence muscle spasm or neurological 
involvement.

2.  The veteran's service-connected disabilities are lumbar 
spine degenerative arthritis assigned a noncompensable 
rating, and bilateral pes planus with hammertoes and hallux 
valgus, callosities, assigned a 50 percent rating.  His 
combined disability rating is 50 percent.

3.  The veteran's service-connected disabilities present an 
exceptional and unusual disability picture resulting in marked 
interference with employment.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for lumbar spine degenerative arthritis have not been met.  
38 U.S.C.A. § 1155 (West 1991), 38 C.F.R. §§ 3.322, 4.1, 4.2, 
4.3, 4.7, 4.40, 4.45,4.71a, Diagnostic Codes 5010, 5292 
(2002), Allen v. Brown, 7 Vet. App. 439, 448 (1995).

2.  The criteria for total rating for compensation purposes 
based on individual unemployability due to service-connected 
disabilities have been met.  38 U.S.C.A. §§ 1155 (West 1991); 
38 C.F.R. § 3.340, 3.341, 4.15, 4.16(b) (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual background

The earliest evidence of back pain is a VA progress note from 
December 1987 which noted a straight lumbar spine, forward 
flexion to 80 degrees, lateral bending to 25 degrees, right 
and left, straight leg raising to 80 degrees, right and left, 
and deep tendon reflexes within normal limits. The veteran 
stated that his back had been painful for the past six 
months.  The assessment was musculoskeletal low back pain.  
In August 1988, the veteran complained that he had back pain 
once or twice a week.  Flexion and extension were described 
as good, and there was some lateral limitation.  The 
examiner's assessment was stable low back pain.

The veteran is service connected for bilateral pes planus 
with hammertoes and hallux valgus with callosities.  In March 
1990, he filed a claimed for individual unemployability due 
to service-connected disabilities.  He indicated that he had 
worked as a car inspector for the railroad from 1969 to 1988, 
but had to stop working because of his foot condition with a 
related back condition.  He had a high school education.  He 
submitted a December 1989 award letter from the Railroad 
Retirement Board showing entitlement to disability.  The 
letter did not indicate why he was receiving disability.  He 
also submitted a June 1989 letter from John C. Molloy, M.D. 
indicating that he had been employed for 20 years as a car 
inspector which required extensive walking, particularly on 
rough, uneven ground.  Dr. Molloy stated that the veteran was 
unable to perform his regular duties as a car inspector, in 
view of the extensive walking that was required.  He stated 
that the veteran was significantly disabled due to his foot 
condition, which was a permanent disability.  Dr. Molloy felt 
that the veteran was barely able to walk short distances.

In an August 1990 evaluation by D. Rosengard, M.D., the 
veteran indicated that he stopped working in 1988 because of 
his bad feet.  Examination of the lumbosacral spine revealed 
flexion limited to 45 degrees forward, extension limited to 
30 degrees backward, side to side bending limited to 30 
degrees each way, and paravertebral paraspinal skeletal 
muscle spasm two plus.  Deep tendon reflexes were normal.  X-
ray examination showed degenerative changes and the summary 
included degenerative arthritis and joint disease of the 
lumbosacral spine.

In a May 1991 letter, Dr. Malloy stated that he examined the 
veteran in his office that same month at which time he 
indicated that his feet were getting worse.  He reported that 
he had great pain when he walked any distance, that he was 
unable to do any physical work because of the pain in his 
feet which was constant, and which was made worse by standing 
on them, walking on them, and he found it very difficult to 
do even the simplest jobs around the house.  Dr. Malloy 
stated that in his opinion the veteran was totally incapable 
of any substantial gainful activity, that his former 
occupation with the railroad as a car inspector forced him to 
be on his feet for prolonged periods of time, and he was 
totally incapable of such employment.

In a June 1992 letter, the veteran's attorney claimed that 
the veteran had a spinal disorder which was causally related 
to a significant gait disturbance due to his service-
connected foot injury.  Submitted in support of this was a 
May 1992 consultation from John T. Grady, M.D.  On 
examination by Dr. Grady, M.D., the veteran stated that 
before he stopped working he developed back pain.  He 
complained of increasing pain in his low back that was made 
worse by physical activity.  On examination, there was 
lumbosacral tenderness and back bending lacked one half of 
the normal range of motion in all directions.  X-rays 
reportedly revealed severe spurring and degenerative changes 
of the lumbar spine.  Dr. Grady stated that the veteran was 
totally disabled from returning to any type of work.  
Specifically, he stated that the veteran was 100% disabled 
due to his foot condition.  He also stated that the veteran's 
back disability was brought on by the altered gait associated 
with his foot problem.

The appellant had a hearing before a member of the Board in 
October 1992.  He stated that he had noticed that he began 
having problems with his back about ten years ago.  He stated 
that a VA examiner had found arthritis in his back.  The 
appellant stated that he could not bend over and noted that 
he did not have a back injury.  He stated that he took 
aspirin for the pain.  He stated that he did not wear a back 
brace.  The appellant stated that he could walk about 20 to 
30 minutes before he needed to sit down because of pain in 
his feet.

Arthur J. O'Shea, Ph.D. also testified at the hearing in 
October 1992.  He stated that the veteran's work history 
included very physical kinds of jobs and that he did not have 
the skills to do lighter or sedentary work.  Based upon 
testing, Dr. O'Shea stated that the veteran had limited 
academic skills.  Specifically, he was average in math skills 
and considerably below average in reading and spelling.  It 
was Dr. Oshea's belief that the veteran would not be 
employable in the open market.      

The appellant underwent a VA examination in June 1993.  The 
VA examiner stated that the appellant reported that he began 
having back trouble of a serious nature about somewhere 
around five to 10 years ago.  The appellant reported that he 
had not had an injury - that his back just started to hurt 
first on the left side and then on the right side.  He also 
stated that the pain in his back had gotten so bad that he 
had to quit his job in 1988 and that the main reason he quit 
was because of his back, but that his feet had something to 
do with it as well.  He reported that his back bothered him 
when sleeping and sitting (especially when driving).  Upon 
physical examination, the appellant stood with his feet 
externally rotated about 45 degrees.  His feet supinated as 
he walked so that the lateral border of the foot struck the 
ground, but not the medial border, and his big toe did not 
have contact with the ground.  The VA examiner noted that it 
was an "unusual gait."

Examination of the appellant's lumbar spine revealed 85 to 90 
degrees of flexion with moderate discomfort.  In the upright 
position, he was painful and tender across the lower back, a 
little greater on the left than the right, but bilateral.  
There was no evidence of sciatic-type pain with flexion.  He 
was unable to walk on his heels and toes.  In the supine 
position, straight leg raising was negative.  There was no 
evidence of neurologic abnormality.  X-rays of the lumbar 
spine revealed degenerative disease of a rather minor nature 
with some spur formation, and minor disc narrowing mainly 
between L3-L4, and slight disc narrowing between L5-S1.  The 
VA examiner stated the following:

[The appellant's] degenerative 
arthritis/lumbar spine is a developmental 
process and has occurred with normal 
aging.  It is not related to any activity 
sustained in the service.  I do believe 
that while it is not a primary cause of 
his problem[,] his difficulties with his 
feet are certainly an aggravating factor, 
this is particularly true of the abnormal 
gait.  As he walks with his feet 
supinated and externally rotated[,] this 
causes an abnormal motion of the lumbar 
spine which I think is probably a 
contributing factor to his symptoms.  I 
do not feel this is a major factor in the 
development of arthritis, however.

I do believe this makes the arthritic 
symptoms worse, however.

In August 1994, Steve D. Jaffe, D.P.M. reported that it would 
be very difficult for the veteran to continue walking because 
of the severe tenderness and hypersensitivity of his feet.

The appellant underwent a VA examination in November 1995.  
The VA examiner noted the appellant's history and diagnosis 
of pes planus.  The VA examiner stated that the appellant 
reported that because of the difficulty he had with his feet, 
his back was giving him problems and that he had developed 
arthritis in his back because of his service-connected 
bilateral pes planus with hammertoes and hallux valgus with 
callosities.

The VA examiner stated that when asked to walk, the appellant 
markedly everted both feet and walked on the other side of 
his feet in "a very exaggerated way."  The VA examiner stated 
that the appellant would not stand flat on his feet without 
the support of the arches.  The VA examiner stated that the 
appellant had no sign of pes planus and that he had definite 
restrictions of motion when it came to the range of motion of 
his feet and ankles.  Examination of the back revealed normal 
reversal of the lumbar curve on flexion.  He could flex to a 
point where his fingers were two feet from the floor and 
there was no evidence of muscle spasm.  Straight leg raising 
to 90 degrees bilateral caused no discomfort.  Deep tendon 
reflexes were present, equal, and active bilaterally.  There 
was no sensory abnormality or complaint of over either leg.  
X-rays of the lumbar spine revealed the large interior 
osteophytic lip from the superior margin of L4 and arthritic 
changes in the L3-L4 interspace.  There was no sign of any 
narrowing in any of the intervertebral spaces.  The VA 
examiner stated:

I see no possible relation between the 
specific L3-L4 degenerative arthritic 
changes and his complaint of long[-]term 
foot problems.  He could easily have had 
an injury at some time in the past many 
years, specifically a flexion injury to 
the L3-L4 interspace, but he gives no 
history of this.

As requested in the request for 
examination, I can see no way in which 
his back complaints have any relation to 
his exaggerated foot problems.

In July 1998, the Board requested an independent medical 
expert opinion as to the etiology of the appellant's 
degenerative disability of the lumbosacral spine.  The 
independent medical expert was asked to review the claims 
file and answer the following question:

In your opinion, is the appellant's 
bilateral pes planus with hammertoes and 
hallux valgus with callosities the cause 
of, or a contributing factor to, 
degenerative disease of the lumbosacral 
spine?  Please explain in detail your 
reasons for or against the causal 
relationship.

(Emphasis in original.)

In an August 1998 letter, the independent medical expert, Dr. 
Charles B. Bird, replied to the request.  He stated that it 
was his opinion that the appellant's bilateral pes planus 
with hammertoes and hallux valgus with callosities was not a 
cause of "(etiology of)" his degenerative disease of the 
lumbosacral spine.  He stated that, "It is also my opinion 
that the appellant's foot problem is not a contributing 
factor to the degenerative disease of the lumbosacral spine."  
Following additional information, Dr. Bird stated, "It is 
also my opinion[] that the appellant's back pain might be 
exacerbated by his abnormal gait.  This opinion is intuitive 
and not supported by findings in the orthop[]edic 
literature."

In a May 1999 decision, the Board determined that the 
evidence did not support a causal relationship suggested in 
the opinion of Dr. Grady.  There was however, a stronger 
basis to support the opinion of Dr. Bird.  Therefore, while 
the lumbar spine degenerative arthritis was not caused by the 
veteran's service-connected foot disorder, it was aggravated 
by it, and service connection for the degree of disability 
(but only that degree) over and above the degree of 
disability existing prior to the aggravation was warranted.

In October 1999, the veteran was examined by VA in an attempt 
to determine the level of disability to the back that existed 
prior to his aggravation, and the current level of 
disability.  The examiner reviewed the medical records and 
noted that the service medical records were silent about back 
pain, that the first notation of back pain was in December 
1987 in a VA progress note.  There was no further mention of 
back pain until the consultation with Dr. Grady in May 1992 
in which the veteran complained of progressively increasing 
pain in the lower back.  VA examinations in 1993 and in 1995 
were reviewed and the examiner noted that the current 
examination was essentially the same as the 1987 and 1993 
examinations with regard to the range of motion, lack of 
muscle spasms, and normal neurological examination and 
therefore there was no increase in his spine disability.  On 
the current examination, the examiner noted that the lumbar 
spine had lost its lumbar curvature.  The veteran had 
subjective tenderness on the lumbosacral area on moderate 
palpation.  There was no paraspinal muscle spasm.  Forward 
bending was 90 degrees, backward extension 10 degrees, 
lateral flexion 20 degrees bilaterally and rotation 20 
degrees bilaterally.  He complained of subjective pain during 
maneuvers but with no objective sign noted.  Straight leg 
raising was positive at 60 degrees.  Knee jerks were two 
plus.  He had subjective decreased sensation on the right 
leg.  He had no difficulty getting up from the examining 
table or bending down to put on his shoes.  The examiner 
noted that the normal range of motion for the lumbar spine 
was forward flexion 0-95 degrees, backward extension 0-35 
degrees, lateral flexion 0-40 degrees, lateral rotation 0-35 
degrees.


II.  Legal analysis

A.  Duty to notify and assist

There has been a significant change in the law during the 
pendency of this appeal.  In November 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA or filed before 
the date of enactment and not yet final as of that date.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2002); see Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991); cf. Dyment v. Principi, 287 F.3d. 1377 (Fed. 
Cir. 2002) (holding that only section 4 of the VCAA, amending 
38 U.S.C. § 5107, was intended to have retroactive effect).  
The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2002)).  These regulations, likewise, apply to any claim for 
benefits received by VA on or after November 9, 2000, as well 
as to any claim filed before that date but not decided by the 
VA as of that date.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, VA's duties have been fulfilled to the extent 
possible.  VA must notify the veteran of evidence and 
information necessary to substantiate his claim and inform 
him as to whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. 
§ 5103(a) (West Supp. 2002); 38 C.F.R. § 3.159(b) (2002); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The veteran 
was notified of the information necessary to substantiate his 
claims by means of the discussions in the March 1991 and 
February 2000 statements of the case (SOC); February 1992, 
January 1996, November 1999, October 2001, and October 2002 
supplemental statements of the case (SSOC); November 1999 
rating decision; and several Board remands.  VA further 
informed the veteran of which information and evidence he was 
to provide to VA and which information and evidence VA would 
attempt to obtain on his behalf by means of the October 2002 
SSOC and a letter from the RO dated in October 2002.  
Therefore, VA has no outstanding duty to inform him that any 
additional information or evidence is needed.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West Supp. 2002); 38 C.F.R. 
§ 3.159(c), (d) (2002).  The RO obtained the veteran's 
complete private and VA treatment records, as well as his 
records from the Railroad Retirement Board.  There is no 
indication of relevant medical records that the RO failed to 
obtain.    

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West Supp. 2002); 38 C.F.R. 
§ 3.159(c)(4) (2002).  The veteran was afforded several VA 
examinations, including in October 1999.  Accordingly, the 
requirements of the VCAA have been met by the RO to the 
extent possible.  No further action is warranted. 




B.  Lumbar spine degenerative arthritis

Service-connected disabilities are rated in accordance with 
VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(2002) (Schedule), which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (2002).  The disability ratings evaluate the 
ability of the body to function as a whole under the ordinary 
conditions of daily life including employment.  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
the higher rating.  38 C.F.R. § 4.7 (2002).  When after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability 
such doubt will be resolved in favor of the claimant.  
38 C.F.R. § 4.3  (2002).  The United States Court of Appeals 
for Veterans Claims has held that, at the time of an initial 
rating, separate, or staged, ratings can be assigned for 
separate periods of time based on the facts found.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Unlike a claim for an increased evaluation of a service 
connected disability, in this case the veteran is not service 
connected for lumbar spine degenerative arthritis but for the 
degree of disability over and above the degree of disability 
existing prior to the aggravation caused by his service-
connected feet.  As such, the Board must determine both the 
level of back disability prior to the aggravation, and the 
current level of disability.  The difference is the degree of 
disability to which the veteran is entitled compensation.  
See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Arthritis, due to trauma, and substantiated by X-ray findings 
is rated under the diagnostic code for degenerative 
arthritis, Diagnostic Code 5003, on the basis of limitation 
of motion of the specific joint or joints involved.  
38 C.F.R. § 4.71a, Diagnostic Codes 5010-5003.  When the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is assigned for each such major joint or 
group of minor joints affected by limitation of motion, to be 
combined, not added under Diagnostic Code 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2002).

Limitation of motion of the lumbar spine is rated under 
Diagnostic Code 5292.  A slight limitation of motion warrants 
a 10 percent disability rating.  A moderate limitation of 
motion warrants a 20 percent rating.  A severe limitation of 
motion of the lumbar spine warrants a 40 percent disability 
rating.  The 40 percent rating is the highest rating 
assignable under this diagnostic code.  38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (2002).

The veteran's lumbar spine degenerative arthritis has been 
evaluated as 10 percent disabling under Diagnostic Code 5010-
5292 based on X-ray evidence of arthritis with limitation of 
motion.  In the October 1999 VA examination, the ranges of 
motion, and normal ranges of motion provided by the examiner 
for reference were as follows: forward bending to 90 degrees 
with 0-95 degrees being normal; backward extension to 10 
degrees with 0-35 degrees being normal; lateral flexion to 20 
degrees both sides with 0-40 degrees being normal and lateral 
rotation to 20 degrees with 0-35 degrees being normal.  The 
RO considered this limitation of motion to be "slight" 
under Diagnostic Code 5292 and therefore no more than 10 
percent disabling.  The Board disagrees with the 
characterization of this limitation of motion as "slight."  
Although forward bending is almost complete along the 
referenced range of motion, lateral flexion is only half the 
range and backward extension is less than a third of normal.  
Even considering the lateral rotation with is greater than 
half the range of motion, the Board finds that this more 
nearly approximates a limitation of motion that is 
"moderate" and therefore a 20 percent level of disability.  
Earlier medical evaluations also show a limitation of motion 
that is more "moderate" than "slight."  For example, the 
May 1992 consultation from Dr. Grady noted that the veteran 
had back bending lacking one-half the normal range of motion.  
Other diagnostic codes have been considered but the evidence 
does not show the presence of residuals of fractured 
vertebra, ankylosis of the spine, lumbosacral strain or 
intervertebral disc syndrome which would allow for a higher 
evaluation. 38 C.F.R. § 4.71a, Diagnostic Codes 5285-5295.

Although the Board finds that his current level of disability 
is higher than that evaluated by the RO, the determinative 
question in this case is whether this represents an increase 
in disability from before the aggravation by his service-
connected feet.  This question was answered by the examiner 
in the October 1999 VA examination.  The examiner noted that 
he was specifically asked to indicate the degree of 
disability prior to the determination of aggravation and then 
determine the degree of disability as the result of 
aggravation.  He reviewed the entire medical record and found 
that his current examination was essentially the same as a 
1987 VA progress note when back pain was first noted, and a 
June 1993 VA examination.  He specifically identified as 
unchanged the range of motion, lack of muscle spasms, and 
normal neurological examination.  Therefore, he concluded, 
there was no increase in the veteran's spine disability 
during this period.  The Board notes that although there was 
a single report of paravertebral muscle spasm in the August 
1990 report of Dr. Rosengard, the subsequent medical records 
uniformly indicate that there is no muscle spasm present.  
The veteran's back disability is and has been since before 
the aggravation by his service-connected bilateral foot 
disability primarily manifested by moderate limitation of 
motion with complaints of pain and discomfort, without muscle 
spasm, or evidence of neurological involvement.  Because the 
lumbar spine degenerative arthritis is considered 20 percent 
disabling before and after the aggravation by his service-
connected bilateral foot disability, the veteran is entitled 
to no more than a noncompensable evaluation.

The Board has considered the arguments by the veteran's 
attorney that the veteran should be compensated for the 
increase in his lumbar spine degenerative arthritis as 
ascertained approximately 1958, the date when the veteran's 
foot disorder became manifest; however, the evidence does not 
support aggravation of his lumbar spine degenerative 
arthritis at this early date, long before the back disorder 
itself was even shown.  The earliest evidence of aggravation 
is the June 1993 VA examination in which the examiner stated 
that he felt that the veteran's abnormal gait made the 
arthritic symptoms in his back worse.  The VA examiner in the 
October 1999 VA examination indicated that the examination 
was essentially unchanged going back as far as a December 
1987 progress note and therefore there was no change in his 
spine disability during this time.  Although the examiner did 
not expressly identify the period of aggravation, one may 
infer that since he was specifically responding to a request 
to determine the degree of disability as a result of 
aggravation, that December 1987 predated aggravation and 
since that time the veteran's lumbar spine degenerative 
arthritis has remained essentially unchanged.  Although there 
has been aggravation to the existing lumbar spine 
degenerative arthritis since December 1987, there has been no 
compensable increase in the back symptoms caused by his 
service-connected disability of the feet.  In the August 1998 
independent medical expert opinion, Dr. Bird stated that it 
was his opinion that the veteran's back pain might be 
exacerbated by his abnormal gait.  This opinion, he 
explained, was "intuitive and not supported by findings in 
the orthop[]edic literature."  The medical determination of 
aggravation was "intuitive" and not supported by observable 
symptoms that are compensable.  The attorney's attempt to 
reach back in the medical record to a period prior to when 
the veteran's back symptoms manifested is nothing more than 
an attempt to readjudicate the issue of service connection on 
a secondary basis.  However, this claim was squarely rejected 
by the Board in the May 1999 decision and may not be 
readjudicated in the form of a claim for an increased 
evaluation.

Consideration has also been given to the provisions of 38 
C.F.R. §§ 4.40 and 4.45.  Disability of the musculoskeletal 
system is primarily the inability, due to damage or infection 
in the parts of the system, to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination and endurance.  It is essential that the 
examination on which ratings are based adequately portray the 
anatomical damage, and the functional loss, with respect to 
all these elements.  The functional loss may be due to 
absence of part, or all, of the necessary bones, joint and 
muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, 
and a part, which becomes painful on use, must be regarded as 
seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.  The 
Court has held that the RO must analyze the evidence of pain, 
weakened movement, excess fatigability, or incoordination and 
determine the level of associated functional loss in light of 
38 C.F.R. § 4.40, which requires the VA to regard as 
"seriously disabled" any part of the musculoskeletal system 
that becomes painful on use.  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  It is clear from the medical evidence that 
the veteran's primary complaint is one of pain.  He has not 
complained of weakness, fatigability or incoordination.  In 
the June 1993 VA examination, he complained that his back 
bothered him when sleeping and sitting, and especially when 
driving.  He was painful and tender across the lower back.  
In the October 1999 VA examination, he complained of 
subjective pain during range of motion but with no objective 
sign noted.  Significantly he had no difficulty getting up 
from the examining table or bending down to put on his shoes.  
The veteran is adequately compensated for complaints of pain 
in the 20 percent disability evaluation for moderate 
limitation of motion.  See DeLuca, supra. 

The preponderance of the evidence is against a compensable 
evaluation for the degree of disability over and above the 
degree of disability existing prior to the aggravation and at 
any time since.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  In reaching this decision, the Board has considered 
the complete history of the disability in question as well as 
the current clinical manifestations and the impact the 
disability may have on the earning capacity of the veteran.  
38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  Because the evidence for and against a higher 
evaluation is not evenly balanced, the rule affording the 
veteran the benefit of the doubt is not for application.  
38 C.F.R. § 4.3.  

The Board finds, as did the RO, that the evidence of record 
does not present such an exceptional or unusual disability 
picture as to render impractical the application of the 
regular rating standards.  38 C.F.R. § 3.321(b)(1) (2002).  
The record contains no objective evidence indicating that the 
noncompensable aggravation of the veteran's lumbar spine 
degenerative arthritis has markedly interfered with his 
earning capacity or employment status, or has necessitated 
frequent periods of hospitalization.  In the absence of 
evidence of such factors, the criteria for submission for 
assignment of an extra-schedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v Brown, 9 Vet. App. 
337, 339 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  The regular schedular standards adequately 
compensate the veteran for any adverse industrial impact from 
the aggravation to his lumbar spine degenerative arthritis.


C.  TDIU

The criteria for a total rating based on individual 
unemployability provide as follows:

Total disability ratings for compensation 
may be assigned, where the schedular 
rating is less than total, when the 
disabled person is, in the judgment of 
the rating agency, unable to secure or 
follow a substantially gainful occupation 
as a result of service-connected 
disabilities:  Provided That, if there is 
only one such disability, this disability 
shall be ratable at 60 percent or more, 
and that, if there are two or more 
disabilities, there shall be at least one 
disability ratable at 40 percent or more, 
and sufficient additional disability to 
bring the combined rating to 70 percent 
or more.

38 C.F.R. § 4.16(a) (2002).

The veteran has two service-connected disability, pes planus, 
found to warrant a 50 percent evaluation, and degenerative 
arthritis of the lumbar spine, evaluated as noncompensable.  
Therefore, he does not meet the percentage requirements for 
consideration for a total rating based on individual 
unemployability under section 4.16(a) of the regulations.  In 
such cases, a total rating based on individual 
unemployability may still be granted on an extraschedular 
basis under 4.16(b).  

Section 4.16(b) of the regulations provides,

(b)  It is the established policy of the 
Department of Veterans Affairs that all 
veterans who are unable to secure and 
follow a substantially gainful occupation 
by reason of service-connected 
disabilities shall be rated totally 
disabled.  Therefore, rating boards 
should submit to the Director, 
Compensation and Pension Service, for 
extra-schedular consideration all cases 
of veterans who are unemployable by 
reason of service-connected disabilities, 
but who fail to meet the percentage 
standards set forth in paragraph (a) of 
this section.  The rating board will 
include a full statement as to the 
veteran's service-connected disabilities, 
employment history, educational and 
vocational attainment and all other 
factors having a bearing on the issue.

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1) (2002).  "The 
governing norm in these exceptional cases is:  A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1) (2002).  Similar 
procedures may be followed under 4.16(b) where a veteran's 
service-connected disability ratings do not meet the 
percentage requirements of 4.16(a) but the RO finds that the 
veteran is nevertheless unemployable by reason of 
service-connected disabilities.  38 C.F.R. § 4.16(b) (2002). 

With regard to employment, evidence in the claims file 
suggests that marked interference with employment is the 
result of the veteran's pes planus.  For example, John C. 
Molloy, M.D. reported that the veteran was totally incapable 
of any substantial gainful activity, that his former 
occupation with the railroad as a car inspector forced him to 
be on his feet for prolonged periods of time, and he was 
totally incapable of such employment.  John T. Grady, M.D. 
also found that the veteran was totally disabled from 
returning to any type of work because of his pes planus.  

The veteran's work experience is in manual labor, 
predominantly as a car inspector for a railroad which 
involved a lot of walking.  He was medically retired from 
this job and has only a high school education.  Of note, 
Arthur J. O'Shea, Ph.D. testified that the veteran did not 
have the skills to do lighter or sedentary work.  
Specifically, he stated that testing showed that the veteran 
had only average math skills and considerably below average 
reading and spelling skills.  Dr. O'Shea  concluded that the 
veteran would not be employable in the open market.    

Based on the foregoing facts, the Board concludes that the 
veteran's service-connected disability results in an 
exceptional and unusual disability picture with marked 
interference with employment, thus entitling the veteran to 
an extraschedular total rating based upon individual 
unemployability.  See Floyd v. Brown, 9 Vet. App. 88 (1996) 
(Court affirmed Board's granting of an extraschedular rating 
in the first instance because Board's action did not result 
in prejudice to the veteran.)  




ORDER

Entitlement to a compensable evaluation for lumbar spine 
degenerative arthritis is denied.

Entitlement to a total rating for compensation purposes based 
on individual unemployability is granted, subject to the laws 
and regulations governing the payment of monetary benefits.



		
	P.M. DILORENZO 
	Acting Veterans Law Judge, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

